Citation Nr: 1022549	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  07-08 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The appellant is a widow of a Veteran who had recognized 
guerilla service from January 1945 to November 1945.  The 
Veteran died in December 2001.  At the time of death, service 
connection was in effect for residuals of a shrapnel injury 
to Muscle Group VIII, rated as 20 percent disabling; and 
scarring of the abdomen, rated as noncompensable.  This case 
came before the Board of Veterans' Appeals (Board) on appeal 
from a February 2006 rating decision by the Manila Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in February 2009 and October 2009.  A 
review of the record shows that the RO has complied with all 
remand instructions to the extent possible.  Stegall v. West, 
11 Vet. App. 268 (1998).  The appellant did not show for a 
hearing before the Board scheduled in January 2010.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a January 2003 rating decision, the RO denied 
entitlement to service connection for cause of the Veteran's 
death.

2.  In August 2005, the appellant filed a request to reopen 
her claim of service connection for cause of the Veteran's 
death. 

3.  Evidence received since the January 2003 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The January 2003 rating decision denying service 
connection for cause of the Veteran's death is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for cause of 
the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in February 2006.  While this notice does not provide 
any information concerning the evaluation or the effective 
date that could be assigned should service connection be 
granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since 
this decision affirms the RO's denial of service connection, 
the appellant is not prejudiced by the failure to provide her 
that further information.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 
1 (2006) during the pendency of this appeal which addressed 
the appropriate VCAA notice to be provided in cases involving 
the submission of new and material evidence to reopen 
previously decided issues.  The Court found that VA must 
notify a claimant of the evidence and information needed to 
reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

The Board notes that the February 2006 VCAA letter also 
explained to the appellant what constitutes "new" evidence 
and what constitutes "material" evidence.  Thus, the Board 
concludes that the appellant has been provided with the type 
of notice contemplated by the Court in Kent and no additional 
notice is necessary.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.

The Board notes that an April 2009 letter provided the 
Veteran with the type of notice contemplated by the Court in 
Hupp and no additional notice is necessary.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
With regard to a VA examination, no examination is required 
since the request to reopen the claim is denied in this 
decision.  A VA examination is not required with regard to a 
claim to reopen a finally adjudicated claim unless new and 
material evidence is received.  38 C.F.R. § 3.159(c)(4)(iii).  
The evidence of record contains the Veteran's service 
treatment records, as well as post-service VA and private 
medical records.  The appellant has not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and has not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced her in 
the adjudication of her appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that the duty 
to notify and duty to assist have been satisfied.  For all 
the foregoing reasons, the Board will proceed to the merits 
of the appeal.  

Criteria & Analysis

The appellant's claim was denied in a January 2003 rating 
decision.  The appellant did not file a notice of 
disagreement, thus the rating decision is final.  38 U.S.C.A. 
§ 7105.  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).

The appellant's request to reopen her claim of service 
connection for cause of the Veteran's death was received in 
August 2005, and the regulation applicable to her appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2009).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the January 2003 rating decision, the 
Veteran's service treatment records were of record.  In 
addition, affidavits and private treatment records were of 
record, as well as the Veteran's death certificate, which 
reflected that the Veteran's immediate cause of death was 
sudden cardiac death, with an antecedent cause of 
hypertensive cardiovascular disease.  Based on the record at 
that time, the Board denied service connection for cause of 
the Veteran's death based on a finding of no evidence 
connecting the Veteran's death with service.  

Turning to the evidence which has been received since the 
January 2003 decision, the Board notes that newly received 
evidence includes VA outpatient treatment records and 
statements by the appellant.  The VA outpatient treatment 
records do not contain any evidence linking the Veteran's 
death to service.  The VA outpatient treatment records are 
new in that it was not of record at the time of the previous 
denial.  However, it is not material in that it does not 
relate to an unestablished fact necessary to substantiate the 
underlying claim for service connection.  Thus, the above-
cited evidence is not "so significant that [it] must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156 (2009).

The Board has also considered the appellant's lay statements 
regarding her claim.  Where, as here, the claim turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim).  

After reviewing the evidence received since the January 2003 
rating decision, the Board is unable to find any evidence 
which adds anything to the record that was not known in 2003.  
There is no new medical evidence linking the Veteran's death 
to service.  

The evidence submitted is cumulative in nature and does not 
alter the facts that were known at the time of the prior 
decision.  In sum, the Board finds that the evidence received 
since the January 2003 rating decision does not raise a 
reasonable possibility of substantiating the claim.  As such, 
new and material evidence has not been received and the claim 
has not been reopened.  


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for cause of the Veteran's death.  

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


